Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 10/02/2018 and 08/30/2019 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U.S. PUB. 2016/0321522 hereinafter, “Yuan”) in view of Hyun Woo Do, et al. ("Temporal Relation Classification with Deep Neural Network", International Conference on Big Data and Smart Computing, January 18, 2016, pages 454-457, XP032877111 (4 pages total); hereinafter, “Hyun”; provided by the Applicant’s IDS filed on 10/02/2018).

Consider claim 1, Yuan teaches an information processing system comprising: a memory storing instructions: and one or more processors configured to execute the 
Yuan does not explicitly show that store a training pair of a first and second event, and a relation between the training pair of the first and second events, the relation being a first or second relation.
In the same field of endeavor, Hyun teaches store a training pair of a first and second event, and a relation between the training pair of the first and second events, the relation being a first or second relation (abstract; page 455, section B. Representation and page 456, section B. Performance & Discussion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, store a training pair of a first and second event, and a relation between the training pair of the first and second events, the relation being a first or second relation, as taught by Hyun, in order to provide techniques for representing facial images using deep learning.

Consider claim 2, Yuan further teaches wherein the first relation is a temporal relation in which the first event occurs before the second event and the second relation is an entailment relation in which the first event entails the second event (page 5 [0047]).  

Consider claim 3, Hyun further teaches wherein the feature of the first event is determined from features of words included in the first event, and the feature of the second event is determined from features of words included in the second event (abstract; page 455, section B. Representation and page 456, section B. Performance & Discussion).

Consider claim 4, Yuan further teaches wherein the one or more processors configured to further execute the instructions to: classify the relation between the pair of the first and second events to be classified as the first or second relation by using the neural network learned by the learning means (page 3 [0036]).  

Consider claim 5, Yuan further teaches wherein the relation is any one of the first relation, the second relation, and a third relation, the one or more processors configured to execute the instructions to: learn the neural network for classifying the relation between the pair of the first and second events to be classified as the first, second, or third relation, by using the training pair, the neural network further includes a third layer to extract a feature of the third relation from the features of the first and second events, and the joint layer extracts the joint feature of the first, second, and third relations from the features of the first, second, and third relations (pages 1-2 [0018]-[0021]; page 3 [0036] and page 5 [0047]).  

Consider claim 6, Yuan further teaches wherein the first relation is a temporal relation in which the first event occurs before the second event, the second relation is an entailment relation in which the first event entails the second event and the second 

Consider claim 7, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 7.

Consider claim 8, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 8.

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649